DETAILED ACTION
Specification
This objection is withdrawn due to the amendments made to the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishii (U.S. Pub. No. 2007/0204594).
Regarding claim 1, Ishii discloses a control device (100) for a vehicle (fig. 1), the vehicle including an engine (1) as a drive source, a motor generator (2) as a drive source, a battery (4) for storing electric power generated by the motor generator using an output of the engine, and an exhaust treatment device (9, 10, 11) provided in an exhaust passage of the engine, the control device being configured to execute a temperature rise (paragraph 69) control that increases the output of the engine and raises a temperature of exhaust gas flowing into the exhaust treatment device, the control device comprising an electronic control unit configured to: 
calculate a first target value that is a target value of the output of the engine used for traveling of the vehicle, based on an accelerator operation of a driver (paragraph 52 discloses a requested total power and Pe0 is determined from that as per paragraph 61); 
calculate a second target value that is a target value of the output of the engine and that is larger than the first target value, when executing the temperature rise control (paragraph 69 discloses increasing the amount of power output for heating exhaust.  Paragraph 64 discloses how the actual engine power output is greater than or equal to Pe0 shown in the graphs understood as the “upper limit”.  As a result the graphs show that the motor power generation is from the diagonal line to Pe0, not up to the portion greater than Pe0); 
calculate an upper limit value of the output of the engine based on an operating state of the engine (paragraph 68 and 69); and 
Note: This “upper limit value” has not been defined in any way except to be based on operation of the engine.  This makes this number arbitrary until further defined.
execute a restriction process for restricting the electric power generated by the motor generator such that, of the output of the engine, an output for power generation used for power generation of the motor generator does not exceed an output corresponding to a subtraction value obtained by subtracting the first target value from the upper limit value, when the temperature rise control is executed and the second target value is larger than the upper limit value (fig. 10 shows the restriction of motor electric power output which goes to zero when the diagonal line crosses the total engine output line.  Fig. 1 below shows the different target values).

    PNG
    media_image1.png
    278
    427
    media_image1.png
    Greyscale

Figure 1 – taken from Fig. 10 of the Ishii citation

Regarding claim 2 which depends from claim 1, Ishii discloses wherein the electronic control unit is configured to set an amount of change in the electric power generated by the motor generator per unit time to a value equal to or less than a specified value when the restriction process is executed (shown in fig. 10).
Regarding claim 3 which depends from claim 1, Ishii discloses wherein the electronic control unit is configured to execute an increase process for increasing the upper limit value when the temperature rise control is executed and the second target value is larger than the upper limit value (Paragraph 69 discloses increasing engine output in order to heat exhaust since the second value is higher than the upper limit value in the normal mode).
Regarding claim 4 which depends from claim 3, Ishii discloses wherein: the vehicle has a speed change mechanism on a power transmission path between the engine and drive wheels, the speed change mechanism being configured to change a gear ratio that is a ratio of a rotation speed of the drive wheels with respect to a rotation speed of the engine (paragraph 100 discloses a transmission); and the increase process is a gear ratio change process for increasing the gear ratio of the speed change mechanism (paragraph 40 discloses that this system uses a CVT which has infinite gear ratios.  Increasing the engine speed in order to heat the exhaust but not increase wheel speed would cause the gear ratios to change.).
Regarding claim 5 which depends from claim 4, Ishii discloses wherein: the speed change mechanism is a speed change mechanism configured to change the gear ratio stepwise (“stepwise” is simply a matter of size this system changes ratios); and the gear ratio change process is a process of shifting a gear range of the speed change mechanism to a low speed side (this is how the system would work allowing the engine to spin faster but not change the wheel speed).
Regarding claim 7 which depends from claim 1, Ishii discloses wherein the electronic control unit is configured to calculate a value obtained by adding at least one of an auxiliary machine driving force for driving an auxiliary machine and an air conditioning driving force for driving an air conditioner to an output used for traveling of the vehicle as the first target value (shown in fig. 10 the auxiliary machine is the motor which the engine drives to produce electricity).
Regarding claim 8 which depends from claim 1, Ishii discloses wherein the electronic control unit is configured to execute the restriction process for restricting the electric power generated by the motor generator such that, of the output of the engine, the output for power generation used for power generation of the motor generator becomes equal to the output corresponding to the subtraction value obtained by subtracting the first target value from the upper limit value, when the temperature rise control is executed and the second target value is larger than the upper limit value (see figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (U.S. Pub. No. 2007/0204594) as applied to claim 1 and 3 above, further in view of Nagaoka (U.S. Pat. No. 8,607,551).
Regarding claim 6 which depends from claim 3, Ishii discloses wherein the increase process is a process of changing an air-fuel ratio in cylinders of the engine to an air-fuel ratio on a rich side.  This reference is silent to air fuel ratios but does state it wants combustion to occur at the filter in order to regenerate it in paragraph 127.
Nagaoka, which deals in DPF, teaches wherein the increase process is a process of changing an air-fuel ratio in cylinders of the engine to an air-fuel ratio on a rich side (col. 3, lines 53-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Ishii with the rich a/f ratio of Nagaoka because this allows for efficient combustion at the DPF for regeneration (col. 3, lines 53-59).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 5-8 that the Ishii reference fails to disclose a restriction on the motors power generation when the requested power output of the engine, during an exhaust heating operation, is larger than an upper limit value.  As addressed above in figure 1 the disclosure shows in the graphs the first target and the upper limit targets which the motor is restricted to power generation up to the upper limit.  
Applicant argues on page 8 for the limitations of claim 3.  As can be seen when comparing fig. 3 to fig. 10 (Ishii) the engine power output “upper limit” (see figure 1 above) has been increased.
Applicant argues on page 8 that the gear change process wouldn’t affect the “upper limit value”.  This is a comprising claim and so claim 4 requires that the increase process be a gear change process but that does not preclude the process from being one that also changes the upper limit as disclosed in the citation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747